Citation Nr: 1737787	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

4.  Entitlement to service connection for anemia, to include as secondary to a service-connected to right knee surgery.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected knee disabilities.

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected knee disabilities.  

4.  Entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent rating for right total knee arthroplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from March and August 2010 rating decisions.

In the March 2010 rating decision, the RO, among other things, granted service for depression and assigned a 30 percent evaluation, effective from July 13, 2009, and denied service connection for anemia and hypertension.  In April 2010, the RO received the Veteran's notice of disagreement (NOD) wherein he disagreed with the rating assigned for his depression and with the denial of service connection for anemia and hypertension.  The depression rating was later increased to 70 percent, via an August 2010 rating decision.  Also in August 2010, a statement of the case (SOC) was issued, which addressed the issue of entitlement to service connection for anemia and hypertension, and to a rating in excess of 70 percent for depression.  That same month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) indicating his desire to appeal only the issue of entitlement of service connection for anemia and hypertension.  Additional evidence was associated with the Veteran's claims file and supplemental SOCs (SSOCs) were issued in August 2011 and October 2015.  

In the August 2010 rating decision, the RO, among other things, denied service connection for neuropathy of the knees, sleep apnea, and a bilateral shoulder condition.  The RO also denied entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent evaluation for right total knee arthroplasty with arthrofibrosis.  The Veteran filed an NOD that same month and an SOC was issued in August 2011.  That same month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Additional evidence was associated with the Veteran's claims file and an SSOC was issued in October 2015.  

Also in an October 2015 rating decision, the RO granted service connection for hypertension and neuropathy.  Disability ratings and effective dates were also assigned in connection with that award.  The Veteran was notified of the decision and of his appellate rights. The Veteran did not disagree with any aspect of the RO's decision granting service connection for hypertension and neuropathy, to include the disability ratings assigned or effective dates of those awards.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.  

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, and VA medical records.  All such records have been reviewed.

The Board's decision addressing the claim for service connection for a bilateral shoulder disability and for entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent rating for right total knee arthroplasty is set forth below.  The claims for service connection for sleep apnea and anemia are addressed in the remand follow the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final matter, the Board notes that the Veteran has pending another appeal which is separate and distinct from the current appeal, and has been assigned docket number 09-24 670.  The issues encompassed in that appeal will be addressed in a separate appellate decision.


FINDINGS OF FACT

1.  During his May 2017 hearing, the Veteran expressed his desire to withdraw from appeal the issue of entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent rating for right total knee arthroplasty; the Veteran's desire to withdraw his appeal as to that claim is recorded in the hearing transcript.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

3.  The Veteran does not have, and at no point pertinent to the current claim has had, a currently diagnosed disability of the right or left shoulder.


CONCLUSION OF LAW

1.  The criteria for withdrawal by the Veteran of the appeal as to the issue of entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent rating for right total knee arthroplasty are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a bilateral shoulder disability, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a pre-briefing conference held prior to the November 2016 hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent rating for right total knee arthroplasty.  The Veteran's desire to withdraw his appeal as to this claim is recorded in the hearing transcript.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an effective date prior to February 28, 2008, for the assignment of a 100 percent rating for right total knee arthroplasty.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


II.  Claim Decided

A.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim on both direct and secondary bases, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and a VA examination report reflecting a medical opinion.  Also of record and considered in connection with the claim is the transcript of Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

As for the May 2016 hearing, the Board notes that, during the hearing, the undersigned enumerated the issues on appeal, to include the matter herein decided, and elicited testimony from the Veteran regarding his theory of the claim.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the absence of evidence showing a current diagnosis of a bilateral shoulder condition was discussed.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Bilateral Shoulder Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the instant case, the Veteran contends that he suffers from a bilateral shoulder disability that is attributable to his service-connected knee disabilities.  During an April 2010 VA examination, the Veteran also proffered his belief that his bilateral shoulder pain is attributable to an in-service motor vehicle accident.  However, during his May 2016 hearing, the Veteran stated specifically that he was not claiming any current shoulder disability due to either the clavicle injury or the motor vehicle accident.  Rather, the Veteran stated his belief that he suffers from a bilateral shoulder disability as a result of his altered gait due to his service-connected bilateral knee disabilities.  During his May 2016 hearing, the Veteran reported that in approximately 2009, he was informed by a VA clinician that his altered gait contributed to his shoulder problems.  

After a review of the record, the Board finds that service connection for the Veteran's claimed bilateral shoulder disability is not warranted.  Although the Veteran is noted complain of shoulder pain, he has not been diagnosed as having any specific disability of the right or left shoulder.  When examined in April 2010, the Veteran reported shoulder pain since service.  Physical examination of the Veteran failed to reveal any evidence of recurrent shoulder dislocations or inflammatory arthritis.  Although the Veteran was unable to perform internal rotations in either shoulder joint, his external range-of-motion measurements were within normal limits.  The examiner then assessed the Veteran as having age-related bilateral shoulder joint weakness.  The examiner further indicated there to be insufficient clinical and laboratory evidence to warrant a finding of a bilateral shoulder condition.  Shoulder x-rays were then taken in June 2010, to include internal and external rotation views of bother shoulders.  Findings were unremarkable for disability.  Specifically, the acromioclavicular and glenohumeral joint relationships were normal.  Bony development and mineralization were within normal limits and regional soft tissues were unremarkable.  No diagnosis was rendered.  VA treatment records dated through 2015 also fail to reveal any diagnosed.  Additionally, during his May 2016 hearing, the Veteran stated that he had not been given any specific shoulder diagnosis other than pain.  

Notably, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed.Cir.2001).  Further, while lay evidence can be competent and sufficient to establish a diagnosis of a condition, the Veteran has not proffered evidence of a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence can be competent and sufficient to establish a diagnosis of a condition).  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Thus, to establish entitlement to compensation, the evidence must show, fundamentally, the existence of a current disability and in the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, supra.  Here, despite the Veteran's complaints of shoulder pain and notations of weakness, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a right or left shoulder disability.  Rather, as explained above, the medical evidence on this point weighs against the claim.  Thus, there is no competent, probative evidence of a right or left shoulder disability upon which to predicate an award of service connection, and neither the Veteran nor his representative has presented or identified any medical evidence or opinion establishing that he does, in fact, have a shoulder disability for compensation purposes.  

Simply stated, other than his own assertions of pain  the Veteran has not proffered any competent evidence to even suggest a current shoulder disability.  Notably, moreover, as the Veteran has neither the medical training nor expertise to competently diagnose a shoulder disability involving internal processes on the basis of his own lay assertions.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)) .

Given the complete lack of competent evidence establishing a currently diagnosed disability that could  reasonably be encompassed within the scope of the Veteran's claim, the Veteran's claim for service connection for a bilateral shoulder disability must be denied.  See 38 U.S.C.A. § 1110.  Caluza, 7 Vet. App. at 506 (holding that service connection cannot be awarded in the absence of 'competent evidence of current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral shoulder disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral shoulder disability is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is necessary.  As such, the claims for service connection for sleep apnea and anemia are being remanded for further development.

As regards to the Veteran's claim for service connection for sleep apnea, during his May 2016 hearing, the Veteran stated that he began to have problems sleeping after undergoing knee surgery in service.  He reported that he was not diagnosed as having sleep apnea until 2009, but stated his belief that symptoms of sleep apnea had existed since service.

The Board notes that the Veteran was afforded a VA examination in April 2010.  Following review of the record and examination of the Veteran, the examiner opined that the Veteran's sleep apnea was not caused by the Veteran's bilateral knee condition, noting that there was no casual relationship between the knees and the respiratory system.  The examiner went on, however, to state that if the Veteran had "prior sleep apnea, his present medications for his knees will exacerbate it, but it's only been recent that he was diagnosed of OSA."  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); see also Allen, 7 Vet. App. at 448.

Although the 2008 examiner could not affirmatively find that the Veteran's sleep apnea was made worse by medications taken for his service-connected knee conditions because sleep apnea was then only recently diagnosed, the opinion raises a question as to whether the Veteran's current sleep apnea, which has now been diagnosed for many years, has, in fact, been worsened beyond its natural progression due to medications taken for service-connected disabilities.  

Accordingly, the Board finds that the matter must be remanded for the AOJ to provide the Veteran with a new VA examination to fully assess the nature of his current sleep apnea and to obtain an opinion regarding the likelihood that the Veteran's sleep apnea is due to service or to a service connected disability.  As part of the examination to be afforded on remand, the examiner should consider that Veteran's assertions that his pain levels and inability get a proper amount of rest in service following his knees surgeries contributed to the development of sleep apnea.

As regards the Veteran's claim for service connection for anemia, the Board notes that the Veteran's has not been provided with a VA examination in connection with his claim for service connection for anemia.  Here, the Veteran contends that his anemia first manifested in service, prior to having undergone knee surgery in 1978, but that it was not formally diagnosed during service.  VA treatment records do, however, confirm a diagnosis of anemia during the claims period.  Further, an October 208 VA consultation report notes that the Veteran's history of anemia, which the clinician indicated was not iron deficient anemia, as per iron studies.  The clinician then went on to note that the Veteran had undergone a knee replacement on October 1, 2008, which she stated "could very well account for his anemia."  As the Veteran is service-connected for his total knee replacement and the clinician has suggested an association between that surgery and the Veteran's anemia, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  Accordingly, that matter will also be remanded for the AOJ to provide the Veteran with a VA examination to fully assess the nature of his current anemia and to obtain an opinion regarding the likelihood that the Veteran's anemia is due to service or to a service connected disability.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the electronic claims file currently includes VA treatment records dated through October 2015.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated at the VA medical center (VAMC) in Las Vegas, Nevada,, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Las Vegas VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for sleep apnea by an appropriate physician.

The contents of the entire, claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

Following examination of the Veteran and review of the record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea :

(a) had its onset in or is otherwise medically-related to
service, to include symptoms allegedly experienced during service; or if not,

(b) was caused OR is or has been aggravated 
(i.e., worsened beyond normal progression) by a service-connected disability, to include any medications taken therefor.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence of record, to include the 2010 VA examiner's indication that medications taken for the Veteran's knee disability would exacerbate the Veteran's sleep apnea.  The examiner must also consider and discuss all lay assertions, to include commenting upon whether Veteran's pain levels and inability get a proper amount of rest following his in-service knees surgeries contributed to the development of sleep apnea.

In addressing the relationship between sleep apnea and service, the examiner is advised that the absence of evidence of treatment for the claimed disability in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for anemia by an appropriate physician.

The contents of the entire, electronic claims file,  to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

In this regard, the examiner must take a detailed history from the Veteran regarding his claimed anemia.  All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following examination of the Veteran and review of the record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's anemia:

 (a) had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced during service; or, if not, 

(b)  was caused OR  is or has aggravated (i.e., worsened beyond normal progression) by a service-connected disability, to include any surgical procedures done therefore.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include 2008 VA consultation report noting the VA clinician's belief that the Veteran's October 1, 2008, knee replacement "could very well account for his anemia."  The examiner must also consider and discuss all lay assertions. 

In addressing the relationship between anemia and service, the examiner is advised that the absence of evidence of treatment for the claimed disability in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a  supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


